Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/24/2021.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Specification
The disclosure is objected to because of the following informalities:  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A controller translating multiple device languages into an intermediate language on the fly.

At page 3 item (8) appears to be incomplete, it ends with “translating the at”.
Appropriate correction is required.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 is directed to a statutory category, because a series of steps, the controller determining… from a database… retrieve information… using the device input characteristics and information…translating the at least one device input into an intermediate internal language satisfies the requirements of a process. 
The claim recites a method of the controller determining… from a database… retrieve information… using the device input characteristics and information…translating the at least one device input into an intermediate internal language. In other words, the claimed method simply describes the concept of receiving the input and retrieve information from a database to translate the input into internal language. The steps of, the controller determining… from a database… retrieve information… using the device input characteristics and information…translating the at least one device input into an intermediate internal language merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has additional limitations to the abstract idea such as connecting at least one device input of a device to an input of the controller, the device being a genre of device.  Having connecting the device to a controller, the limitations as a combination, the claim simply instructs the practitioner to implement the concept of using a device for a controller, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of receiving an input and translating to internal language. The claim is not patent eligible.

Claims 2-9, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 10 is/are the controller claim corresponding to method claims 1 above, and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 11-19, the claims do not remedy claim 10 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 20 is/are the medium/product claim corresponding to method claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20200183717 to Deutsch et al. in view of USPN 20050010421 to Watanabe et al.
Per claim 1:
Deutsch discloses:
1. A method of translating device inputs into an intermediate internal language of a controller comprising: 
the device being a genre of device (Paragraph [0041] “an IIoT may connect physical assets, such as turbines, jet engines, locomotives, healthcare devices, and the like”); 
the controller determining device input characteristics (Paragraph [0110] “receiving a request message configured to trigger an action to a digital twin. Here, the digital twin includes a virtual representation of an asset. The request message may be a trigger message or another request that identifies a behavior that is to be executed with respect to a digital twin”); 
from a database associated with the controller, retrieve information about characteristics of input (Paragraph [0111] “1720, the method includes determining a behavior of the digital twin that is linked to the request message based on capabilities of the behavior stored (i.e., in a database) with respect to the digital twin”)of the genre of device (Paragraph [0041] “an IIoT may connect physical assets, such as turbines, jet engines, locomotives, healthcare devices, and the like”); and 
using the device input characteristics and information about characteristics of the genre of device (Paragraph [0113] “determining input parameters of the behavior from the request message”).

Deutsch does not explicitly disclose connecting at least one device input of a device to an input of the controller, translating the at least one device input into an intermediate internal language.
However, Watanabe discloses in an analogous computer system connecting at least one device input of a device to an input of the controller (Paragraph [0093] “As shown in FIG. 8, the machine translation device… an input unit 40… an output unit 70”),  translating the at least one device input into an intermediate internal language (Paragraph [0093] “The X-C translation engine 10 translates a text in a source language X (original text) into a text in an intermediate language C”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of connecting at least one device input of a device to an input of the controller, translating the at least one device input into an intermediate internal language as taught by Watanabe into the method of configuring digital twin as taught by Deutsch. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of connecting at least one device input of a device to an input of the controller, translating the at least one device input into an intermediate internal language to provide an efficient technique converting the input to an internal language so that the device performance is improved as suggested by Watanabe (paragraph [0002-0003]).
 
Per claim 2:
Deutsch discloses:
2. The method of claim 1 further comprising using information from the database associated with the controller and the device input characteristics, creating a digital twin representation of the device (Paragraph [0113] “in 1740, generating an executable script for performing the determined behavior in association with the digital twin based on the input parameters”).

Per claim 3:
Deutsch discloses:
3. The method of claim 2, wherein the digital twin representation comprises an actor type assigned to the device (Paragraph [0103] “An actor is an entity that can make decisions with respect to a digital twin/asset that factors into how things execute”).

Per claim 4:
Deutsch discloses:
4. The method of claim 3, wherein the digital twin representation comprises a quanta type, and wherein the quanta type interacts with the actor type (Paragraph [0060] “digital twin 200 may be a virtual representation of an actual asset such as a physical asset (machine or equipment), a software asset (program, application, analytic, etc.), an actor (e.g., person, weather, etc.), a resource (e.g., manual, instructions, etc.)”).

Per claim 5:
Deutsch discloses:
5. The method of claim 1, wherein the characteristics of the genre of device input comprises a wired protocol, a wireless protocol, a semantic protocol or an electrical protocol (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Deutsch teaches at Paragraph [0054] “FIG. 1, the assets 110, cloud platform 120, and user devices 130 may be connected to each other via a network such as the Internet, a private network, a wired network, a wireless network, etc.”).

Per claim 6:
Deutsch discloses:
6. The method of claim 5, wherein the semantic protocol comprises BACnet, Modbus, KNX, N2, 1-wire, or an internal protocol associated with the controller (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Deutsch teaches at Paragraph [0119] “The network interface 1910 may be a wireless interface, a wired interface, or a combination thereof”).

Per claim 9:
Deutsch discloses:
9. The method of claim 4, wherein the quanta type comprises fluid, thermal, mechanical, fuels, Control Data, or Sensor Data (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Deutsch teaches Paragraph [0060] “digital twin 200 may be a virtual representation of an actual asset such as a physical asset (machine or equipment), a software asset (program, application, analytic, etc.), an actor (e.g., person, weather, etc.), a resource (e.g., manual, instructions, etc.)”).

Per claim 12:
Deutsch discloses:
12. The controller of claim 11, further comprising a display screen, and wherein the display screen is operationally able to accept information about the device (Paragraph [0055] “the user device 130 may display a graphical user interface that allows a user thereof to input commands to an asset via one or more applications hosted by the cloud platform 120.”).

Per claim 13:
Deutsch discloses:
13. The controller of claim 12, wherein the database associated with the controller is operationally able to accept information from the display screen about the device (Paragraph [0058] “cloud platform 120 may include a database management system (DBMS) for creating, monitoring, and controlling access to data in a database coupled to or included within the cloud platform 12… to implement IIoT applications that interact with assets 110”).

Per claim 15:
Deutsch discloses:
15. The controller of claim 14, wherein the location attached to the device is a location which the device will affect (Paragraph [0059] “cloud platform 120 may host an industrial application marketplace where developers can publish their distinctly developed applications and/or retrieve applications from third parties”).

Per claim 16:
Deutsch discloses:
16. The controller of claim 15, wherein the actor type assigned to the device comprises a produce, a consumer, a transformer, a transporter, a store, a router, a mixer, a path, a branch, or data (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Deutsch teaches Paragraph [0060] “an actor (e.g., person, weather, etc.), a resource (e.g., manual, instructions, etc.), and the like”).

Per claim 17:
Deutsch discloses:
17. The controller of claim 16, wherein the digital twin representation comprises a quanta type assigned to the device, the quanta type comprising fluid, thermal, mechanical, fuels, control, and information (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Deutsch teaches Paragraph [0060] “digital twin 200 may be a virtual representation of an actual asset such as a physical asset (machine or equipment), a software asset (program, application, analytic, etc.), an actor (e.g., person, weather, etc.), a resource (e.g., manual, instructions, etc.)”).

Per claim 18:
Deutsch discloses:
18. The controller of claim 17, wherein the quanta type information comprises control data that comprises internal data inputs, or sensor data that comprises physical properties (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Deutsch teaches Paragraph [0060] “digital twin 200 may be a virtual representation of an actual asset such as a physical asset (machine or equipment), a software asset (program, application, analytic, etc.), an actor (e.g., person, weather, etc.), a resource (e.g., manual, instructions, etc.)… system running the digital twin 200 may receive data from the asset itself as well as from any other sources having data associated with the asset (e.g., databases, servers, users, etc.) and drive the virtual operation/execution of the digital twin 200 based on the received information”).

Per claim 19:
Deutsch discloses:
19. The controller of claim 18, wherein the intermediate internal language translator (Paragraph [0093] “an X-C translation engine 10, a C-Y translation engine 20”) is operationally able to use the device input characteristics determined by the determiner and information about the genre of the device retrieved from the database to translate device information into an intermediate internal language (Paragraph [0099] “The X-C translation engine 10 inputs the original text in the source language X, which is the translation source, from the source storage unit 50 and starts translating into the intermediate language C in the first step”).

Claims 10-11 and 14 is/are the device claim corresponding to method claims 1-2 and 4 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 and 4 respectively, as noted above.

Claims 20 is/are the medium/product claim corresponding to method claims 1 and rejected under the same rational set forth in connection with the rejection of claims 1 as noted above.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20200183717 to Deutsch et al. in view of USPN 20050010421 to Watanabe et al. and further in view of USPN 20090195064 to Joseph et al.
Per claim 7: 
The rejection of claim 6 is incorporated and further, neither Deutsch nor Watanabe explicitly disclose wherein the electrical protocol comprises DC, AC, Dry contact, Current, Frequency, Duty Cycle, Common, Ground, or virtual.
However, Joseph discloses in an analogous computer system wherein the electrical protocol comprises DC, AC, Dry contact, Current, Frequency, Duty Cycle, Common, Ground, or virtual (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Joseph teaches Paragraph [0025] “converter device 201 down-converts a voltage, such as 110 VAC, to a lower voltage direct current (“DC”) voltage… power supply circuit 205 converts the low voltage provided by the converter device 201 to a lower direct current voltage to power other components”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the electrical protocol comprises DC, AC, Dry contact, Current, Frequency, Duty Cycle, Common, Ground, or virtual as taught by Joseph into the method of configuring digital twin as taught by Deutsch. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the electrical protocol comprises DC, AC, Dry contact, Current, Frequency, Duty Cycle, Common, Ground, or virtual to provide an efficient technique to maintain the voltage of various devices so that in minimal voltage many devices can be controlled as suggested by Joseph (paragraph [0002]).

Per claim 8:
The rejection of claim 7 is incorporated and further, neither Deutsch nor Watanabe explicitly disclose wherein the current comprises voltage amount.
However, Joseph discloses in an analogous computer system wherein the current comprises voltage amount (Paragraph [0025] “converter device 201 down-converts a voltage, such as 110 VAC, to a lower voltage direct current (“DC”) voltage… power supply circuit 205 converts the low voltage provided by the converter device 201 to a lower direct current voltage to power other components”).
The feature of providing wherein the current comprises voltage amount would be obvious for the reasons set forth in the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20200142365 A1 discloses a building management system includes one or more processing circuits. The one or more processing circuits are configured to receive, from a physical building device of a building, environmental inputs and environmental outputs of the physical building device; generate a building device digital twin for the physical building device based on the received environmental inputs and the received environmental outputs; generate a predicted future performance of the physical building device based on the building device digital twin; and generate a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device. The building device digital twin is a model for predicting the behavior of the physical building device ore changes to implement on the physical building device.

US 20120233595 discloses a service definition document (SDD) framework is provided for defining blended services that utilize multiple service endpoints. The SDD framework can comprise a first category that defines a service endpoint representing a blended service, a second category that defines a plurality of service endpoints utilized by the blended service, and a third category that defines execution of the blended service. Blended services can be provided by creating a model of a blended service and saving a representation of the model of the blended service in a service definition document (SDD) framework. A blended service defined in a SDD framework can be executed by receiving the SDD and executing the blended service as defined by the SDD using a service execution environment (SEE).

US 7248603 B1 discloses A system and method for converting code associated with synchronous method calls to code that can be employed to perform asynchronous method calls and for supporting such asynchronous method calls is provided. The system includes a pattern generator that can break code for a synchronous method call into one or more constituent parts including a begin asynchronous operation method, an end asynchronous operation method, an asynchronous call state object and an asynchronous call result object. The system includes a pattern data store that holds data associated with converting a synchronous method call to an asynchronous method call, which facilitates employing the system consistently across environments like file input/output, stream input/output, socket input/output, networking, remoting channels, proxies, web forms, web services and messaging message queues.

Svenonius, Elaine. "Compatibility of retrieval languages. Introduction to a Forum." 

HERNANDEZ, Francisco-David et al. “A Domain-Specific Language for Real-Time Dynamical Systems Emulation on a Microcontroller.” 

Nguyen, Dang Tu, et al. "IotSan: Fortifying the safety of IoT systems." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Satish Rampuria/Primary Examiner, Art Unit 2193